       Case 1:17-cv-01742-NONE-SAB Document 35 Filed 09/21/20 Page 1 of 1



 1
 2
 3
 4                              UNITED STATES DISTRICT COURT

 5                             EASTERN DISTRICT OF CALIFORNIA
 6
 7
     TRAVIS MIHALOVIC,                                 CASE NO. 1:17-CV-01742 LJO SAB
 8
                      Plaintiffs,                      ORDER re STIPULATION TO
 9                                                     MAGISTRATE JUDGE BOONE
              v.
10                                                     FOR SETTLEMENT
     CITY OF TURLOCK, et al.                           CONFERENCE ONLY
11
                      Defendants.
12
13
14            Pursuant to the parties having stipulated to Magistrate Judge Boone for purposes
15   of a Settlement Conference,
16            IT IS SO ORDERED:
17            1. A Settlement Conference is now set for October 1, 2020, at 9:30 a.m.
18            2. The filed Stipulation is for purposes of the settlement conference only and
19                 does not constitute stipulation by the parties to magistrate judge jurisdiction
20                 for trial or for all other purposes designated to an assigned district judge.
21
22
23   IT IS SO ORDERED.

24   Dated:        September 21, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                      1
